In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-06-00003-CR
______________________________


DEMETRIUS RAMON JEFFERY, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 402nd Judicial District Court
Wood County, Texas
Trial Court No. 17134-2002





Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION
	Demetrius Ramon Jeffery has appealed from his revocation of community supervision on his
plea  of  true  to  the  allegations  contained  in  the  motion  to  revoke.   Appellate  counsel  filed
a brief July 10, 2006, under the mandate of Anders v. California, 386 U.S. 738 (1967), and Ex parte
Senna, 606 S.W.2d 329, 330 (Tex. Crim. App. 1980), and has accordingly also filed a motion to
withdraw.  Counsel sent Jeffery a copy of the brief, as well as copies of the clerk's and reporter's
records, and advised Jeffery by letter he believes there are no arguable contentions of error.  He also
informed Jeffery of his right to review the record and file a  pro se brief.  Jeffery was advised by
letter from this Court dated July 14, 2006, that his pro se brief was due on or before August 14, 2006. 
No brief has been filed, and Jeffery has not sought additional time in which to prepare a brief. 
	Counsel has filed a brief which discusses the record and reviews the proceedings.  Counsel
has thus provided a professional evaluation of the record demonstrating why, in effect, there are no
arguable grounds to be advanced, as required by High v. State, 573 S.W.2d 807, 812 (Tex. Crim.
App. [Panel Op.] 1978); see also Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991). 
Counsel concluded from his review of the record there is no arguable point of error to support the
appeal.   
	Counsel further states in the brief that the plea was voluntary, that all admonitions were
properly given, and that Jeffery knowingly, intentionally, and voluntarily entered his plea of guilty. 

	We have, likewise, reviewed the record and agree with counsel that there are no arguable
points of error in this case.
	We affirm the judgment of the trial court.

						Josh R. Morriss, III
						Chief Justice

Date Submitted:	September 29, 2006
Date Decided:		October 31, 2006

Do Not Publish



damus review, Texas courts should not
frustrate those purposes by a too-strict application of our own procedural devices.  
 In re McAllen Med. Ctr., Inc., No. 05-0892, 2008 Tex. LEXIS 759, at *19 (Tex. Aug. 29, 2008)
(orig. proceeding). 
	Here, however, considering the other factors mentioned in McAllen Medical Center (the
length the case has been pending, the detailed nature of the expert reports, and the time for
discovery), we believe that the outcome in the instant case remains the same.  Further, the trial
court's denial of the motion to dismiss this case is not a clear abuse of discretion for the same reasons
as discussed in In re Gladewater Healthcare Center, cause number 06-08-00141-CV.  That is, the
expert reports filed in this case are also sufficiently detailed such that the trial court was not required
to dismiss the cause of action.  That said, the petition for writ of mandamus in this cause is, likewise,
denied.

							Jack Carter
							Justice

Date Submitted:	February 24, 2009
Date Decided:		February 25, 2009